DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Formal Matters
Applicants' response and amendments to the claims, filed 05/05/2021, are acknowledged and entered.  
Claim 23 has been cancelled by Applicant.  
Claims 19, 21-22, 26-32, and 34-36 are pending and under examination.

Response to Arguments
Any previous rejections and/or objections to claim 23 are withdrawn as being moot in light of Applicant’s cancellation of the claims.
Applicants' arguments, filed 05/05/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly 

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 05/05/2021.  The Examiner has considered the references cited therein to the extent that each is a proper citation.  Please see the attached USPTO Form 1449.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 9,872,841
Claims 19, 21-22, 26-32, and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,872,841. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘841 patent claims methods comprising administering R(-)-ketamine substantially free of S(+)-ketamine for the treatment of “a depressive symptom”. The ‘841 patent claims the subject is a child or adult diagnosed with “depression” (Claims 2 and 6), which subjects would clearly be encompassed by the instant claims as dependent Claim 21 recites the subject “has been diagnosed with depression or a depressive symptom”.  Accordingly, the instant claims and the ‘841 patent claims encompass substantially overlapping subject populations, e.g., adult subjects diagnosed with depression or a depressive symptom.  
Respecting Claims 26-28, which require the therapeutically effective amount is about 0.01 mg/day to about 500 mg/day (Claim 26), about 0.1 mg/day to about 500 mg/day (Claim 27), or about 0.1 mg/day to about 100 mg/day (Claim 28), the ‘841 patent claims recite administering R(-)-ketamine “in an amount effective to treat the depressive symptom”.  As these amounts are the only amounts described in the ‘841 patent disclosure, absent factual evidence to the contrary, “an amount effective to treat the depressive symptom” as recited in the ‘841 patent claims includes amounts falling within the scope of the claimed about 0.01 mg/day to about 500 mg/day (Claim 26), about 0.1 mg/day to about 500 mg/day (Claim 27), or about 0.1 mg/day to about 100 mg/day (Claim 28).
Respecting Claims 29-32, which require the R(-)-ketamine is therapeutically effective for specified periods of time, as the ‘841 patent recites administering the same active agent, to the same subject population, and “in an amount effective to treat the depressive symptom”, absent factual evidence to the contrary the methods of the ‘841 patent will naturally result in therapeutic efficacy for the specified time periods as there is no evidence of record that such specific periods of time require a particular formulation, administration route, or dosage.
Respecting Claims 34-36, which require the R(-)-ketamine is administered as a pharmaceutical composition further comprising a pharmaceutically acceptable carrier, e.g., is formulated for intravenous, intramuscular, subcutaneous, transnasal, oral, rectal, or transdermal administration, the ‘841 patent claims recite administering “a pharmaceutical composition” comprising R(-)-ketamine.  It would have been obvious to a person of ordinary skill in the art that such a “pharmaceutical composition” would comprise a pharmaceutically acceptable carrier and would be readily and predictably formulated for intravenous, intramuscular, subcutaneous, transnasal, oral, rectal, or transdermal administration, as these means of administration are commonly used to administer pharmaceutical agents to subjects.
Accordingly, Claims 19, 21-22, 26-32, and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,872,841. 

U.S. Patent No. 10,406,121
Claims 19, 21-22, 26-32, and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,406,121. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘121 patent claims a method of treating major depressive disorder, dementia, suicidal ideation, mood depression, low motivation, anxiety, insomnia, or anorexia in an adult subject in need thereof comprising administering a therapeutically effective amount of R(-)-ketamine or a pharmaceutically acceptable salt thereof, wherein the R(-)-ketamine or a pharmaceutically acceptable salt thereof is substantially free of S(+)-ketamine or a pharmaceutically acceptable salt thereof.  See Claim 1.
Claim 19 is anticipated by Claims 1-2 of the ‘121 patent.
Claim 21 is anticipated by Claim 3 of the ‘121 patent.
Claim 22 is anticipated by Claim 4 of the ‘121 patent.
Claim 26 is anticipated by Claim 8 of the ‘121 patent.
Claim 27 is anticipated by Claim 9 of the ‘121 patent.
Claim 28 is anticipated by Claim 10 of the ‘121 patent.
Claim 29 is anticipated by Claim 11 of the ‘121 patent.
Claim 30 is anticipated by Claim 12 of the ‘121 patent.
Claim 31 is anticipated by Claim 13 of the ‘121 patent.
Claim 32 is anticipated by Claim 14 of the ‘121 patent.
Respecting Claims 34-36, which require the R(-)-ketamine is administered as a pharmaceutical composition further comprising a pharmaceutically acceptable carrier, e.g., is formulated for intravenous, intramuscular, subcutaneous, transnasal, oral, rectal, or transdermal administration, Claim 15 of the ‘121 patent recites the R(-)-ketamine or a pharmaceutically acceptable salt thereof is administered as a pharmaceutical composition further comprising a pharmaceutically acceptable carrier. It would have been obvious to a person of ordinary skill in the art that a pharmaceutical composition comprising a pharmaceutically acceptable carrier would be formulated for intravenous, intramuscular, subcutaneous, transnasal, oral, rectal, or transdermal administration, as these means of administration are commonly used to administer pharmaceutical agents to subjects as recited in the ‘121 patent claims.
Accordingly, Claims 19, 21-22, 26-32, and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,406,121. 

Response to Arguments
	Applicant requests that the rejections on the grounds of nonstatutory double patenting be held in abeyance until there is an indication of allowable subject matter.
	Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. See 37 CFR 1.111.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038